DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (8,358,513) in view of Aldana et al. (8,909,139).  With respect to claim 1, Kim discloses a stand (100) for a portable device (10) having communication capabilities comprising: a first section (120); a second section (110) having a device support surface (unlabeled) to receive at least a portion of the portable device (10), the second section having a communication coupling (114); and a third section (130) connected to the first (120) or second (110) section and wherein at least two of the sections (110)(120)(130) are configurable to form a stand configuration (see Figure 1) having an angled side view with an angled device support surface.  With respect to claim 2, the first (120), second (110) and third (130) sections are further reconfigurable to a flat configuration (see Figure 3).  With respect to claim 3, one or more of the sections include means (M)(M) to attach to the portable device (10) in said flat configuration.  With respect to claim 4, said means to attached to the portable device comprises a magnet.  With respect to claim 5, element (130) may be considered to equate to the claimed first section.  Element (130) is reconfigurable from a first stand configuration (see Figure 3) wherein the first section (130) is behind the portable device (10) to a second stand configuration (see Figure 1) wherein the first section (130)extends beyond the front of the portable device.  With respect to claims 6-7, the first section (120) comprises an electrical connection in the form of a transmission line (115) to the communication coupling (114).  With respect to claim 8, the first section (120) comprises a second portion (123) of the communication coupling.  With respect to claim .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kerr (US 2013/0084796); Tseng (2013/0135810); Partovi (US 2007/0279002) and Pegg (US 2012/00229960).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3649